Advisory Action

►	Claim(s) 74-101  as presented in the paper(s) filed 27 JAN 2022 is/are pending in this application The after final amendment filed 01 JUL 2022 will not be entered because its entry would necessitate additional search and/or consideration [i.e. a new ground of rejection– a rejection of at least Claim 74 under 35 USC 103].   

►	 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to  Applicant’s Amendment / Arguments

►	Applicant's arguments with respect to the claimed invention have been fully and carefully considered but are not deemed to be persuasive The applicant argues that the Claims  as amended are free of the prior art  because the prior art cited do not teach “generating a microbiome score indicative of relative abundances of different types of microbes present in the microbiome sample”. In response, the Examiner asserts that it was well known to  analyse microbiome sequencing data and to then generate a microbiome score/diversity score  indicative of relative abundances of different types of microbes present in the microbiome sample, as evidenced by at least Apte et al [US 2018/0102187], see at least para 80 ;
Chim et al. [US 2017/0114396], see at least para 110. 
Chao et al., Environmental and Ecological Statistics 10:429-443 (2003).
 










CONCLUSION

C.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ethan Whisenant whose telephone number is (571) 272-0754. The examiner can normally be reached Monday-Friday from 8:30 am -5:30 pm EST or any time via voice mail.  If repeated attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave Nguyen, can be reached at (571) 272-0731. 
	The Central Fax number for the USPTO is (571) 273-8300.  Please note that the faxing of papers must conform with the Notice to Comply published in the Official Gazette, 1096 OG 30 (November 15, 1989). 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ETHAN C WHISENANT/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        ethan.whisenant@uspto.gov